Order entered March 12, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00045-CV

                    IN RE HOWARD HOLLAND, Relator

         Original Proceeding from the 422nd Judicial District Court
                          Kaufman County, Texas
                     Trial Court Cause No. 31610-422

                                    ORDER
               Before Justices Myers, Partida-Kipness, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus without prejudice to refiling.


                                            /s/   LANA MYERS
                                                  JUSTICE